DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/24/2021 has been entered. Claims 8 and 15 have been cancelled and claims 1, 2, 4, 5, 9-14, and 16-19 have been amended. Thus, claims 1-7, 9-14, and 16-20 remain pending.
Applicant submitted 22 replacement drawing sheets, filed 02/24/2021. The replacement drawing sheets have been accepted.

Response to Arguments
Applicant’s arguments, see page 8, filed 02/24/2021, with respect to the drawings objection have been fully considered and are persuasive.  The drawings objection has been withdrawn. 
Applicant’s arguments, see page 8, filed 02/24/2021, with respect to the claims objections have been fully considered and are persuasive.  The claims objections of claims 2, 9, 13, and 14 have been withdrawn. 
Applicant’s arguments, see page 8, filed 02/24/2021, with respect to the rejection of claims 9-12 and 16-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejections of claims 9-12 and 16-19 have been withdrawn. 
Applicant’s arguments, see page 9, filed 02/24/2021, with respect to the rejection of claims 1-7, 13-14, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 103 rejection of claims 1-7, 13-14, and 20 have been withdrawn. 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: The claims recite “elongated slot formed in said tubular wall of said mandrel”. In order to keep the claim language consistent, The Office suggests to amend the claims to recite “said elongated slot . Appropriate correction is required.
Claims 1, 3, 4, 5, 6, 7, and 12 are objected to because of the following informalities: The claims recite “said tubular wall of said mandrel”. In order to keep the claim language consistent, The Office suggests to amend the claims to recite “said tubular wall . Appropriate correction is required.
Claims 14, 18, 19, and 20 is objected to because of the following informalities: Line 11 recites “said tubular wall of said hollow mandrel”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “said tubular wall . Appropriate correction is required.
Claims 18 and 20 are objected to because of the following informalities: The claims recite “said elongated slot formed in said tubular wall of said hollow mandrel”. In order to keep the claim language consistent, The Office suggests to amend the claims to recite “said elongated slot . Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 4 recites “and tapered section”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “and said tapered section”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 
Line 3 recites “elongated shaft having with a distal end”. The Office suggests to amend the claim to recite “elongated shaft having . Appropriate correction is required.
Line 4 recites “open and closed positions”. The Offices suggests to amend the claim to recite “an open position and a closed position”. Appropriate correction is required.
Claim 19 is objected to for the following informalities: Line 4 recites “mandrel”. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “hollow mandrel”. Appropriate correction is required. 
Claim 19 is objected to for the following informalities: Lines 2-3 recite “said distal portion of said tapered section of said suture needle” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “
Claim 20 is objected to for the following informalities: Line 4 recites “and tapered section. In order to keep the claim language consistent, The Office suggests to amend the claim to recite “and said tapered section”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a proximal end of said tubular wall” in lines 9-10. Line 7 already recites “a proximal end of said tubular wall”. It is unclear whether the proximal end recited in lines 9-10 is the same as or different from that recited in Line 7. Therefore, the claim is rendered indefinite. Claims 2-7 are rejected as being dependent upon rejected claim 1. For examination purposes, the examiner is interpreting the limitation as “the proximal end of said tubular wall”. Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the claim objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-14 and 16-20 
The following is a statement of reasons for the indication of allowable subject matter:  See Non-Final Rejection mailed 11/18/2020 for reasons for indicating allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771